Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
2.	Applicant’s arguments, see page 8, line 27 through page 9, line 13, with respect to 1, 5-14 and 21-23 have been fully considered and are persuasive.  The rejection of  claims 1, 5, 7-9, 11, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Katikaneni et al. (US 20090029208) in view of Israelson (US 20070243108) and further in view of Jolly et al. (Novel Application of Carbonate Fuel Cell for Capturing Carbon Dioxide from Flue Bas Streams) has been withdrawn; the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Katikaneni et al. (US 20090029208) in view of Israelson (US 20070243108) and further in view of Jolly et al. (Novel Application of Carbonate Fuel Cell for Capturing Carbon Dioxide from Flue Bas Streams) as applied to claim 1 above, and further in view of Jahnke et al. (US 7,060,382) has been withdrawn; and, the rejection of claims 10 and 12-14 under 35 U.S.C. 103 as being unpatentable over Katikaneni et al. (US 20090029208) in view of Israelson (US 20070243108) and further in view of Jolly et al. (Novel Application of Carbonate Fuel Cell for Capturing Carbon Dioxide from Flue Bas Streams) as applied to claim 1 above, and further in view of Balen (20050123810) has been withdrawn.

3.	Applicant’s arguments, see page 6, line 21 through page 7, line 24, filed 9 November 2021, with respect to claims 1 and 5-14 have been fully considered and are persuasive.  The rejection of claims 1 and 5-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn.

	Response to Amendment
	This is in response to the Amendment filed 9 November 2021.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 112
4.	The rejection of claim 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of Applicants’ Amendment.

Claim Rejections - 35 USC § 103
5.	The rejection of claims 1, 5, 7-9, 11, 21-23 under 35 U.S.C. 103 as being unpatentable over Katikaneni et al. (US 20090029208) in view of Israelson (US 20070243108) and further in view of Jolly et al. (Novel Application of Carbonate Fuel withdrawn in view of Applicants’ Amendment.
6.	The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Katikaneni et al. (US 20090029208) in view of Israelson (US 20070243108) and further in view of Jolly et al. (Novel Application of Carbonate Fuel Cell for Capturing Carbon Dioxide from Flue Bas Streams) as applied to claim 1 above, and further in view of Jahnke et al. (US 7,060,382) has been withdrawn in view of Applicants’ Amendment.
7.	The rejection of claims 10 and 12-14 under 35 U.S.C. 103 as being unpatentable over Katikaneni et al. (US 20090029208) in view of Israelson (US 20070243108) and further in view of Jolly et al. (Novel Application of Carbonate Fuel Cell for Capturing Carbon Dioxide from Flue Bas Streams) as applied to claim 1 above, and further in view of Balen (20050123810) has been withdrawn in view of Applicants’ Amendment.

EXAMINER'S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Jennie Zheng (Agent for the Applicant) on 17 February 2022.

The claims of the instant application have been amended as follows: 
15.	(canceled)
17.	(canceled)
18.	(canceled)
19.	(canceled)
20.	(canceled)

Allowable Subject Matter
9.	Claims 1, 5-6 and 8-14 are allowable over the prior art references of record.

Reasons for Allowance
10.	The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 has been amended to recite a power production system comprising a plant control system configured to “calculate a contaminant removal efficiency of the flue gas polishing system as a ratio of the amount of contaminants in the second sample of the flue gas from the location downstream of the flue gas polishing system to the a mount of contaminants in the first sample of the flue gas from the location upstream of the flue gas polishing system”, which, in combination 
Claims 5-6 and 8-14 are allowable because of their dependency upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Correspondence
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


THOMAS H. PARSONS
Examiner
Art Unit 1729



/Thomas H. Parsons/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729